ON REHEARING. J. H. Carmichael, Special Judge. A majority of the court in the former opinion in this case held that the date for the completion of the building under the contract and bond was September 1, 1901, and that-a failure on the part of the appellee to notify the surety company that the contractor would be unable to complete the building by that date, and a notification sent to said surety company on the 12th of September, 1901, was too late, and prevented a recovery by the appellee. While Mr. Justice Battle and the writer adhere strictly to the opinions expressed in the original opinion, Mr. Justice Wood, after careful research, has decided to concur with Chief Justice Hill on this point, and hence a majority of the court now concur on this point with the views expressed by Chief Justice Hill, but a majority of the court are still of the opinion that under the evidence, as set out in the record, there was a substantial breach of the contract and bond by the appellee herein, as set out and expressed oh other points in the original opinion, and therefore, feeling that no injustice would be done by a reversal of the case, the motion for rehearing is denied. Mr. Justice Battle. I think the action should be dismissed.